                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRAY, INC.                                      : CIVIL ACTION
                                                :
                       v.                       : NO. 21-1254
                                                :
DEVON INTERNATIONAL GROUP,                      :
INC., et al.                                    :


                                            ORDER
       AND NOW, this 3rd day of May 2021, upon considering Defendants Bennett, Devon

International Group, Inc., DMD Medical Group, Inc., and Devon MD, LLC’s Motion to dismiss

(ECF Doc. No. 9), Plaintiff’s Response (ECF Doc. No. 16), Defendants’ Reply (ECF Doc. No.

19), and for reasons in the accompanying Memorandum, it is ORDERED:

       1.      Defendants Bennett, Devon International Group, Inc., DMD Medical Group, Inc.,

and Devon MD, LLC’s partial Motion to dismiss (ECF Doc. No. 9) is GRANTED requiring we

dismiss all claims against Defendant Bennett and all tort claims against the entity Defendants

without prejudice;

       2.      Discovery following our initial pretrial conference may include issues relating to

Defendant Bennett’s potential individual liability; and,

       3.      Devon International Group, Inc., DMD Medical Group, Inc., and Devon MD,

LLC may file an Answer no later than May 17, 2021.



                                                     _________________________
                                                     KEARNEY, J.
